Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made as of the          day of
                          , 2014, by and between RestorGenex Corporation, a
Nevada corporation (the “Company”), and                                 
(“Indemnitee”), a director and/or officer of the Company.

 

WHEREAS, the Company believes it is essential that the Company retain and
attract as directors and officers the most capable persons available;

 

WHEREAS, the Company’s Amended and Restated Articles of Incorporation (the
“Articles”) and By-laws (the “By-laws”) provide that the Company will indemnify
its directors and officers to the fullest extent permitted by law;

 

WHEREAS, Nevada Revised Statutes 78.7502, 78.751 and 78.752 set forth provisions
providing for the mandatory and permissive indemnification of, and advancement
of expenses to, directors and officers of a Nevada corporation and are
specifically not exclusive of other indemnification rights to which those
indemnified may be entitled under any charter provision, bylaw, agreement, vote
of stockholders or disinterested directors or otherwise;

 

WHEREAS, the Company would like for Indemnitee to exercise his or her best
judgment in the performance of his or her duties or in his or her service to the
Company or any of its subsidiaries or any other business entity or employee
benefit plan to which Indemnitee renders services at the request of the Company,
without undue concern for claims for damages arising out of or related to the
performance of those duties or for expenses related to such claims;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the Articles and
By-laws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Articles and By-laws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles and By-laws or any change in the composition of the Company’s Board
of Directors or any acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancement of expenses to the Indemnitee to the fullest extent (whether partial
or complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies; and

 

WHEREAS, the Company desires Indemnitee to serve or continue to serve as
director and/or officer of the Company, and the Indemnitee desires to serve or
continue to serve as director and/or officer of the Company, based in part on
the provisions set forth in this Agreement.

 

NOW THEREFORE, the Company and Indemnitee do hereby agree as follows:

 

1.                                      Agreement to Serve.  Indemnitee agrees
to serve or continue to serve as director and/or officer of the Company for so
long as he or she is duly elected or appointed or until his or her earlier
death, resignation or removal. Nothing in this Agreement shall confer upon the
Indemnitee the right to continue in the employ of the Company or any subsidiary
or as a director

 

1

--------------------------------------------------------------------------------


 

of the Company or affect the right of the Company to terminate the Indemnitee’s
employment or service at any time in the sole discretion of the Company, with or
without cause, subject to any contract rights of the Indemnitee created or
existing otherwise than under this Agreement.

 

2.                                      Definitions.  As used in this Agreement:

 

(a)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit or proceeding, whether brought by
or in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and any appeal therefrom.

 

(b)                                 The term “Corporate Status” shall mean the
status of a person who is or was a director and/or officer of the Company, or is
or was serving, or has agreed to serve, at the request of the Company, as a
director, officer, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise.

 

(c)                                  The term “Expenses” shall include, without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, reasonable travel expenses approved in advance by the Company,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

 

(d)                                 The term “Change in Control” shall mean the
occurrence of any one or more of the following: (i) the accumulation (if over
time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50.1% or more of the shares of the outstanding
common stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of the Company’s common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Company’s Board of Directors, and any new director whose
election by the Company’s Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the 12-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Company’s Board of Directors; provided, however, that the following acquisitions
shall not constitute a Change of Control for the purposes of this Agreement:
(A) any acquisitions of the Company’s common stock or securities convertible,
exercisable or exchangeable into the Company’s common stock directly from the
Company or (B) any acquisition of the Company’s common stock or securities

 

2

--------------------------------------------------------------------------------


 

convertible, exercisable or exchangeable into the Company’s common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.

 

(e)                                  The term “Independent Legal Counsel” shall
mean an attorney or firm of attorneys, selected in accordance with the
provisions of Section 11 of this Agreement, who shall not have otherwise
performed services for the Company or Indemnitee within the last five (5) years
(other than with respect to matters in which such counsel was engaged as
Independent Legal Counsel concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements with the
Company).

 

(f)                                   References to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

3.                                      Indemnification in Third-Party
Proceedings. The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee was or is a party to or threatened to
be made a party to or otherwise involved in any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
by reason of Indemnitee’s Corporate Status or by reason of any action alleged to
have been taken or omitted in connection therewith, against all Expenses,
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding, if Indemnitee acted in good faith and in a manner which
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe that Indemnitee’s conduct was unlawful. The termination of any
Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal Proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

4.                                      Indemnification in Proceedings by or in
the Right of the Company.  The Company shall indemnify Indemnitee in accordance
with the provisions of this Section 4 if Indemnitee is a party to or threatened
to be made a party to or otherwise involved in any Proceeding by or in the right
of the Company to procure a judgment in its favor by reason of Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, judgment, fines, penalties and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner which

 

3

--------------------------------------------------------------------------------


 

Indemnitee reasonably believed to be in, or not opposed to, the best interests
or the Company, except that no indemnification shall be made under this
Section 4 in respect to any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company or for amounts paid in settlement
to the Company, unless and only to the extent that a court of proper
jurisdiction shall determine upon application that in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as such court shall deem proper.

 

5.                                      Exceptions to Right of Indemnification. 
Notwithstanding anything to the contrary in this Agreement, except as set forth
in Section 12 of this Agreement, the Company shall not indemnify Indemnitee in
connection with a Proceeding (or part thereof) initiated by Indemnitee unless
the initiation thereof was approved by the Board of Directors of the Company.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not indemnify Indemnitee to the extent prohibited by law or to the extent
Indemnitee is reimbursed from the proceeds of insurance, and in the event the
Company makes any indemnification payments to Indemnitee and Indemnitee is
subsequently reimbursed from the proceeds of insurance, Indemnitee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.

 

6.                                      Indemnification of Expenses. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful, on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against all Expenses incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. Without limiting the foregoing, if any
Proceeding or any claim, issue or matter therein is disposed of, on the merits
or otherwise (including a disposition without prejudice), without (a) the
disposition being adverse to the Indemnitee, (b) an adjudication that the
Indemnitee was liable to the Company, (c) a plea of guilty or nolo contendere by
the Indemnitee, (d) an adjudication that the Indemnitee did not act in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company, and (e) with respect to any criminal
proceeding, an adjudication that the Indemnitee had reasonable cause to believe
his or her conduct was unlawful, Indemnitee shall be considered for the purposes
of this Agreement to have been successful with respect thereto. In addition,
notwithstanding any other provision contained in this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a witness to any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
and held harmless from all Expenses actually and reasonable incurred by
Indemnitee in connection therewith.

 

7.                                      Notification and Defense of Claim.  As a
condition precedent to Indemnitee’s right to be indemnified, Indemnitee agrees
to notify the Company in writing as soon as reasonably practicable of any
Proceeding for which indemnity will or could be sought by Indemnitee and provide
the Company with a copy of any summons, citation, subpoena, complaint,
indictment, information or other document relating to such Proceeding with which
Indemnitee is served; provided, however, that the failure to give such notice
shall not relieve the Company of its obligations to Indemnitee under this
Agreement, except to the extent, if any, that the Company is actually prejudiced
by the failure to give such notice. With respect to any Proceeding of which the
Company is so notified, the Company will be entitled to participate therein at
its own expense and/or to assume the defense thereof at its own expense, with
legal

 

4

--------------------------------------------------------------------------------


 

counsel reasonably acceptable to Indemnitee. After notice from the Company to
Indemnitee of its election so to assume such defense, the Company shall not be
liable to the Indemnitee for any legal or other expenses subsequently incurred
by the Indemnitee in connection with such Proceeding, other than as provided
below in this Section 7. Indemnitee shall have the right to employ Indemnitee’s
own counsel in connection with such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
of counsel by Indemnitee has been authorized by the Company, (b) counsel to
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Company and Indemnitee
in the conduct of the defense of such Proceeding or (c) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the fees and expenses of counsel for Indemnitee shall be at the
expense of the Company, except as otherwise expressly provided by this
Agreement. The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company or
as to which counsel for Indemnitee shall have reasonably made the conclusion
provided for in clause (b) above. The Company shall not be required to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its written consent. The Company shall not settle
any Proceeding in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor the
Indemnitee will unreasonably withhold its consent to any proposed settlement.

 

8.                                      Advancement of Expenses. Any Expenses
incurred by Indemnitee in connection with any such Proceeding to which
Indemnitee was or is a witness or a party or is threatened to be a party by
reason of his or her Corporate Status or by reason of any action alleged to have
been taken or omitted in connection therewith shall be paid by the Company in
advance of the final disposition of such matter; provided, however, that the
payment of such Expenses incurred by the Indemnitee in advance of the final
disposition of such matter shall be made only upon receipt of an undertaking by
or on behalf of the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized in this Agreement; and further provided
that no such advancement of Expenses shall be made if it is determined that
(a) Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believes to be in, or not opposed to, the best interests of the Company, or
(b) with respect to any criminal action or proceeding, the Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful. Such undertaking
shall be accepted without reference to the financial ability of Indemnitee to
make such repayment. If, pursuant to the terms of this Agreement, Indemnitee is
not entitled to be indemnified with respect to such Proceeding, then such
Expenses shall be paid within sixty (60) days after the receipt by Indemnitee of
the written request by the Company for the Indemnitee to make payments to the
Company.

 

9.                                      Procedure for Indemnification.  In order
to obtain indemnification pursuant to Sections 3, 4 or 6 of this
Agreement, Indemnitee shall submit to the Company a written request, including
in such request such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification or advancement of Expenses. Any such
indemnification or advancement of Expenses shall be made promptly, and in any
event within sixty (60) days after

 

5

--------------------------------------------------------------------------------


 

receipt by the Company of the written request of the Indemnitee, unless with
respect to requests under Section 3 or 4 of this Agreement, the Company
determines within such 60-day period that such Indemnitee did not meet the
applicable standard of conduct set forth in Section 3 or 4, as the case may be.
Except as otherwise provided in Section 11 of this Agreement, such
determination, and any determination pursuant to Section 8 of this Agreement
that advanced Expenses must be repaid to the Company, shall be made in each
instance (a) by a majority vote of the directors of the Company consisting of
persons who are not at that time parties to the Proceeding (“Disinterested
Directors”), whether or not a quorum is then present, (b) by a committee of
Disinterested Directors designated by majority vote of Disinterested Directors,
whether or not a quorum is then present, (c) if there are no Disinterested
Directors, or if Disinterested Directors so direct, by independent legal counsel
(who may, to the extent permitted by applicable law, be regular legal counsel to
the Company) in a written opinion or (d) by the stockholders.

 

10.                               Contribution in the Event of Joint Liability.

 

(a)                                 The Company shall not enter into any
settlement of any Proceeding on behalf of Indemnitee in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee or Indemnitee is otherwise fully indemnified against such
liability.

 

(b)                                 If, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement (provided that the
Company consents in writing to such settlement, such consent not to be
unreasonably withheld or delayed), actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by (i) the
Company and all officers, directors or employees of the Company and other
persons to whom the Company is providing indemnification (other than Indemnitee)
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and (ii) Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of (i) the Company and all officers, directors or employees of the Company
and other persons to whom the Company is providing indemnification (other than
Indemnitee) who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and (ii) Indemnitee, on the other hand, in
connection with the events that resulted in such Expenses, judgments, fines or
settlement amounts, as well as any other equitable considerations which the law
may require to be considered.  The relative fault of (i) the Company and all
officers, directors or employees of the Company and other persons to whom the
Company is providing indemnification (other than Indemnitee) who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and (ii) Indemnitee, on the other hand, shall be determined by reference
to, among other things, the degree to which their actions were motivated by

 

6

--------------------------------------------------------------------------------


 

intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary, and the degree to which their conduct is active or
passive.

 

(c)                                  The Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors or employees of the Company other than
Indemnitee who may be jointly liable with Indemnitee, provided such
indemnification would otherwise be permissible pursuant to this Agreement.

 

11.                               Change in Control.  The Company agrees that if
there is a Change in Control, then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments or advance
Expenses under this Agreement or any other agreement or the Articles, By-laws,
the Company shall seek legal advice only from Independent Legal Counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld or delayed).  Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under applicable
law.  The Company agrees to pay the reasonable fees of the Independent Legal
Counsel referred to above and to indemnify fully such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

12.                               Remedies.  The right to indemnification and
immediate advancement of Expenses as provided by this Agreement shall be
enforceable by the Indemnitee in any court of competent jurisdiction. Unless
otherwise required by law, the burden of proving that indemnification is not
appropriate shall be on the Company. Neither the failure of the Company to have
made a determination prior to the commencement of such action that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
pursuant to Section 9 that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s expenses
(of the type described in the definition of “Expenses” in Section 2(c))
reasonably incurred in connection with successfully establishing Indemnitee’s
right to indemnification, in whole or in part, in any such Proceeding also shall
be indemnified by the Company.

 

13.                               Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Expenses, judgments, fines penalties or amounts
paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses, judgments, fines, penalties or amounts paid in
settlement to which Indemnitee is entitled.

 

14.                               Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, fines, amounts paid or
to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this

 

7

--------------------------------------------------------------------------------


 

Agreement, in such proportion in order to reflect (a) the relative benefits
received by the Company or Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (b) the relative fault of
the Company (and its directors, officer, employees and agents) or Indemnitee in
connection with such event(s) and/or transaction(s).

 

15.                               Subrogation.  In the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

16.                               Term of Agreement.  This Agreement shall
continue until and terminate upon the later of (a) ten (10) years after the date
that Indemnitee shall have ceased to serve as a director or officer of the
Company or, at the request of the Company, as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise; (b) the expiration of all applicable statute of limitations periods
for any claim which may be brought against Indemnitee in a Proceeding as a
result of his or her Corporate Status; or (c) the final termination of all
Proceedings pending on the date set forth in clauses (a) or (b) in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 12
of this Agreement relating thereto.

 

17.                               Indemnification Hereunder Not Exclusive.  The
indemnification and advancement of Expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may be entitled
under the Articles, By-Laws, any other agreement, any vote of stockholders or
disinterested directors, the applicable law of the State of Nevada, and any
other law (common or statutory) or otherwise, both as to action in Indemnitee’s
official corporate capacity and as to action in another capacity while holding
office for the Company. Except as required by applicable law, the Company shall
not adopt any amendment to the Articles or By-laws the effect of which would be
to deny, diminish or encumber the Indemnitee’s right to indemnification under
this Agreement.

 

18.                               Liability Insurance and Funding.  For the
duration of Indemnitee’s service as a director and/or officer of the Company and
for a reasonable period of time thereafter, which such period shall be
determined by the Company in its sole discretion, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company, and, if applicable, that
is substantially comparable in scope and amount to that provided by the
Company’s current policies of directors’ and officers’ liability insurance. 
Upon reasonable request, the Company shall provide Indemnitee or his or her
counsel with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.  In all policies of directors’ and officers’ liability insurance
obtained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy.  Notwithstanding the foregoing, (a) the
Company may, but shall not be required to, create a trust fund, grant a security

 

8

--------------------------------------------------------------------------------


 

interest or use other means, including, without limitation, a letter of credit,
to ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement and
(b) in renewing or seeking to renew any insurance hereunder, the Company will
not be required to expend more than two (2) times the premium amount of the
immediately preceding policy period (equitably adjusted if necessary to reflect
differences in policy periods).

 

19.                               Intent.  This Agreement is intended to be
broader than any statutory indemnification rights applicable under Nevada law
and shall be in addition to any other rights the Indemnitee may have under the
Articles, By-laws, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Articles, By-laws, applicable law or this Agreement, it is the intent of the
parties that the Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. In the event of any change in applicable law, statute
or rule which narrows the right of a Nevada corporation to indemnify a member of
its Board of Directors or an officer, employee, agent or fiduciary, such change,
to the extent not otherwise required by such law, statute or rule to be applied
to this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations under this Agreement.

 

20.                               Attorney’s Fees and Other Expenses to Enforce
Agreement.  In the event that the Indemnitee is subject to or intervenes in any
action, suit or proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement the Indemnitee, if he or she prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual expenses for attorneys’ fees and disbursements
reasonably incurred by the Indemnitee.

 

21.                               Effective Date.  The provisions of this
Agreement shall cover claims, actions, suits or proceedings whether now pending
or hereafter commenced and shall be retroactive to cover acts or omissions or
alleged acts or omissions which heretofore have taken place. The Company shall
be liable under this Agreement, pursuant to Sections 3 and 4 of this Agreement,
for all acts of the Indemnitee while serving as a director and/or officer,
notwithstanding the termination of the Indemnitee’s service, if such act was
performed or omitted to be performed during the term of the Indemnitee’s service
to the Company.

 

22.                               Savings Clause.  If this Agreement or any
portion of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
as to Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

23.                               Counterparts; Facsimile Signatures.  This
Agreement may be executed in counterparts, of which together shall constitute
the original instrument. This Agreement may be executed by facsimile signatures.

 

9

--------------------------------------------------------------------------------


 

24.                               Successors and Assigns.  This Agreement shall
be binding upon the Company and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Company’s assets or business or into which the Company
may be consolidated or merged, and shall inure to the benefit of the Indemnitee
and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations. The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to the Company and the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.

 

25.                               Headings.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

26.                               Modification and Waiver.  This Agreement may
be amended from time to time to reflect changes in applicable law or for other
reasons. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision of this Agreement nor shall any such waiver
constitute a continuing waiver.

 

27.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been given when delivered personally or by confirmed facsimile or email, one
(1) day after being sent by nationally recognized courier service, or three
(3) days after being sent by prepaid certified or registered mail, to the
following address of the party to be noticed as set forth in this Agreement:

 

(a)                                 if to the Indemnitee, to:

 

 

 

 

 

 

 

Facsimile:

 

 

E-mail:

 

 

 

(b)                                 if to the Company, to:

 

RestorGenex Corporation

 

2150 E. Lake Cook Road, Suite 750

 

Buffalo Grove, Illinois 60089

 

Attention: Chief Executive Officer

 

Facsimile:

 

 

E-mail:

 

 

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

10

--------------------------------------------------------------------------------


 

28.                               Governing Law.  This Agreement is governed by
and is to be construed in accordance with the laws of the State of Nevada
without giving effect to any provisions thereof relating to conflict of laws.

 

29.                               Enforcement.  The Company expressly confirms
and agrees that it has entered into this Agreement in order to induce Indemnitee
to serve or continue to serve as director and/or officer of the Company and
acknowledges that Indemnitee is relying upon this Agreement in agreeing to serve
or continuing to serve in such capacity.

 

[Remainder of page intentionally left blank; signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the day and year first above written.

 

 

 

RESTORGENEX CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

Stephen M. Simes

 

Title:

Chief Executive Officer

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

[Name of Director/Officer]

 

12

--------------------------------------------------------------------------------